Citation Nr: 0308274	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  02-05 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1947 to March 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  Chronic obstructive pulmonary disease was not shown in 
service.

3.  The evidence submitted in support of the claim does not 
demonstrate that the veteran has a respiratory disability, 
including chronic obstructive pulmonary disease, that is 
related to service.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless either Congress 
provided otherwise or Congress has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991)

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
November 2001 rating decision, the April 2001 Statement of 
the Case (SOC), and the November 2002 Supplemental SOC, the 
RO provided the veteran with the applicable law and 
regulations and gave notice as to the evidence generally 
needed to substantiate his claim.  The RO sent a letter to 
the veteran dated in May 2001 that advised him of what the 
responsibilities of the VA and the veteran are in developing 
the record.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran indicated that he was treated by certain 
physicians between 1963 and 1996, but was unable to provide 
the address where the records are maintained, if still 
existent.  The veteran indicated via VA Form 21-4138 in 
December 2002 that he had no additional evidence to furnish.  
Review of the record does not suggest the existence of any 
outstanding Federal government record or any other records 
that could substantiate the veteran's claim.  

In reaching its decision, the Board considered the necessity 
of a medical examination or opinion.  Although the record 
does reflect a current diagnosis of chronic obstructive 
pulmonary disease, the evidence of record does not show an 
event, injury, or disease or symptoms of a disease listed in 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during service 
or an applicable presumptive period.  Catarrhal fever was 
determined to be insufficient evidence of an event, injury or 
disease, because it was acute in nature, resolving in service 
without further recurrence.  In this regard, a finding of 
chronicity was not substantiated by the evidence, nor was 
continuity after the veteran separated from service, as his 
next treatment following his separation did not occur until 
1963.

Accordingly, with respect to the duty to assist, the Board 
finds that the evidence of record, which includes VA medical 
records, is sufficient to dispose of the issue on appeal.  
Since the RO has also provided all required notice and 
assistance to the veteran, the Board finds that there is no 
prejudice in proceeding with the claim at this time.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGPREC No. 16-92 
(July 24, 1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West  2002).  For the 
showing of chronic disease in service one must present a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reflect an enlistment physical 
examination occurred in October 1947.  The report of 
examination indicates that the respiratory system was normal.  
The chest at aspiration was 33 and at inspiration the chest 
was 36.  Photofluorographic examination of the chest was 
negative.  The veteran was determined to have no apparent 
defects.  The veteran complained of a sore throat, cough, 
chills, and fever for two days in December 1947.  Physical 
examination indicated a temperature of 101.8.  Skin was 
clear.  The veteran's pharynx was moderately inflamed with 
lymphadenopathy.  Chest had breath sounds over both lungs 
without areas of consolidation.  The veteran was treated with 
penicillin and showed improvement the next day.  The 
following day it was noted that he had an upper respiratory 
infection.  On the fourth day there were no complaints and 
the examination was essentially normal.  He received a total 
of five days inpatient care and was released to duty.  The 
diagnosis was catarrhal fever, acute.

The veteran underwent examination in January, February, and 
March 1948 and was found physically qualified for transfer.  
Photofluorographic findings in November 1948 and June 1949 
indicated a normal chest.  The veteran underwent examinations 
in July and December 1949, and in January 1950; on each 
occasion he was found physically qualified for transfer.  The 
veteran underwent a physical examination for discharge in 
March 1950.  The report indicates a history of catarrhal 
fever, acute.  Examination of the chest demonstrated no 
significant abnormalities.  Expiration was 37 inches and 
inspiration was 39 inches.  Photofluorographic film, taken in 
February 1950, was interpreted to show no significant 
abnormality.  The conclusion was that the veteran had no 
apparent defects and did not require any hospitalization or 
treatment.  He was deemed qualified for discharge.

The veteran, in a handwritten statement dated in May 2001, 
reports that he went to the Navy Fire Department in February 
1948, where he trained every other day for four hours day 
through August 1949.  He described a 60-pound asbestos dummy 
that was set ablaze and placed in the pilot seat of an 
airplane.  Then gasoline, oil, diesel, and carbon tech were 
poured all around the airplane and ignited.  The veteran 
stated that as a trainee he would have to rescue the dummy, 
exposing him to smoke and fumes, causing him to cough and 
vomit to the point that he could barely breath.  After a 
short rest, the trainees had to repeat the exercise.  The 
veteran asserts that he developed lung problems in his early 
twenties and sought treatment from Dr. B.S. for numerous 
bouts of bronchitis and pneumonia from 1963 to 1972.  He also 
reports that he sought treatment from Dr. G.S., a pulmonary 
doctor, from 1972 to 1996 for chronic obstructive pulmonary 
disease and severe emphysema.

Inpatient records from B.U.M.C. show that the veteran 
received inpatient care for pulmonary disorders on numerous 
occasions.  In May 1989, the veteran was admitted for four 
days for an acute recurrence of pneumonia.  The discharge 
summary indicates that he had been admitted three days 
earlier for the same complaint.  He was treated with 
antibiotics and his other medications at home, but felt no 
better.  He was readmitted and treated with intravenous 
medications, nebulization, steroids, et al.  By the date of 
his discharge, he was asymptomatic except for his emphysema.  
The pertinent discharge diagnoses were pneumonia, recurrent 
and pulmonary emphysema.  The veteran presented in June 1989 
with severe pulmonary emphysema, which developed a left 
spontaneous pneumothorax while recovering from left-sided 
pneumonia.  A chest X-ray was interpreted to show well 
expanded lung with essentially complete clearing of his 
previous pneumonia.  The discharge diagnoses were as follows: 
(1) spontaneous pneumothorax, left, (2) pulmonary emphysema, 
and (3) pneumonia resolving.

The veteran was admitted to B.U.M.C. in April 1995.  While 
admitted he underwent surgical procedures, including a median 
sternotomy, bilateral volume reduction with reconstruction, 
sub segmental reconstruction of the right upper lobe, right 
middle lobe, right lower lobe and left upper lobe.   The 
veteran was discharged after approximately 28 days with a 
principal diagnosis of diffuse pulmonary emphysema-chronic 
obstructive pulmonary disease.  The veteran was admitted for 
treatment of pulmonary disorders again in February 1998 for 
three days.  The veteran received inpatient care for 
pulmonary disorders over approximately eight days in November 
1999.  The discharge summary indicates a discharge diagnosis 
of severe chronic obstructive bronchopulmonary disease with 
respiratory insufficiency secondary to acute respiratory 
tract infection.  The history indicates the veteran is a 
former smoker.

In December 2001, the veteran indicated in his Notice of 
Disagreement that his VA doctor told him, his wife, and other 
physicians that one could look at the veteran's bone 
structure, shoulders, and neck that lung disease started at a 
very young age.
M.A.C., M.D. indicated by letter dated in October 2002 that 
the veteran currently has severe chronic obstructive 
pulmonary disease.  He reports that the veteran is on oxygen 
24 hours per day and his prognosis is poor.


II.  Analysis

The Board recognizes initially that the veteran has a current 
diagnosis of chronic obstructive pulmonary diagnosis; 
however, the evidence submitted in support of the claim for 
service connection for chronic obstructive pulmonary disease 
does not demonstrate a connection between that current 
diagnosis and service.  The veteran has articulated a theory 
that his firefighting and protection training in service 
resulted in recurrent lung problems over the years and 
ultimately, in his current disorder.  The Board must find in 
this instance that the veteran's contention is not competent 
medical evidence.  In claims regarding service connection, 
the resolution of issues that involve medical knowledge, such 
as diagnosis of disability and determination of medical 
etiology, require professional evidence. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  The 
Board also notes that the veteran also stated that his doctor 
told him that it was evident from the veteran's bones that 
his lung disease began at an early age.  As to these 
recollections by the veteran, the Board notes that the Court 
has found that such an assertion, "filtered as it (is) 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Thus, the veteran's 
memories of what was purportedly told to him by a doctor may 
not constitute competent medical evidence.  The Board further 
notes that even if this statement did constitute competent 
medical evidence, it does not provide a nexus between service 
and the current chronic obstructive pulmonary disease.  
Notably, the veteran indicates he began having recurrent lung 
problems in 1963, which would have been around age 33.  It is 
not clear from the doctor's purported statement that 33 years 
old is not "a very young age" with regard to the 
development of lung disease.  Accordingly, it does not 
definitively establish a nexus to service.

The only in-service complaint and diagnosis of a respiratory 
disorder, catarrhal fever, acute, occurred in December 1947.  
Following treatment in 1947, there was no further respiratory 
complaint or treatment in service.  And according to the 
veteran, he did not seek treatment for respiratory treatment 
after service until 1963, over 15 years after discharge.  The 
lapse of complaint or treatment belies the existence of 
chronicity and continuity of a lung disorder in or since 
service.  Accordingly, the Board finds that service 
connection for chronic obstructive pulmonary disease is not 
warranted.

The Board is confident that the veteran is personally 
convinced that he has a current disability related to 
service.   Ultimately, however, the Board must conclude that 
the medical evidence in this case is controlling and is 
simply overwhelmingly against the claim.  In such 
circumstances, the benefit of the doubt doctrine is not for 
application.


ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

